Ostrander, J.
(after stating the facts). The instructions were right. This court has never held that an overruling necessity may not excuse entrance to a saloon on Sunday. It has expressly determined that the proprietor must, at his peril, .see that no necessity exists for keeping the same open by carrying on any other business therein which would require the doors to be open or for persons to enter therein. People v. Waldvogel, 49 Mich. 337; People v. Blake, 52 Mich. 566; People v. Cummerford, 58 Mich. 328; People v. Schottey, 116 Mich. 1; People v. Kriesel, 136 Mich. 80; People v. Crowley, 90 Mich. 366; People v. James, 100 Mich. 522; People v. Bowkus, 109 Mich. 360.
The conviction is affirmed.
McAlvay, O. J., and Montgomery, Hooker, and Moore, JJ., concurred.